UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                                        No. 99-60402
                                      Summary Calendar

UNITED STATES OF AMERICA,
                                                                              Plaintiff-Appellee,

                                               versus
LEON HILL,
                                                                          Defendant-Appellant.


                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                             USDC No. 3:98-CR-74-2-LN
                                         March 6, 2000
Before POLITZ, WIENER, and DENNIS, Circuit Judges.
PER CURIAM:*
       Leon Hill appeals his conviction for various counts of money laundering and mail
fraud. He contends that the district court committed plain error in instructing the jury
on the elements of mail fraud. Our review discloses no such error.2
       Hill next contends that the evidence was insufficient to sustain his convictions
for money laundering. Considering the evidence in the light most favorable to the
verdict, as we must, we are persuaded that a reasonable trier of fact appropriately could
have found that the evidence established guilt beyond a reasonable doubt.3 Hill also
contends that the district court erred in allowing the admission of evidence pertaining


        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       2
        United States v. Calverley, 37 F.3d 160 (5th Cir. 1994) (en banc).
       3
        United States v. Bermea, 30 F.3d 1539 (5th Cir. 1994).
to prior bad acts. We perceive no abuse of discretion in the allowance of the admission
of this evidence.4
      The convictions and sentence imposed are AFFIRMED.




      4
       United States v. McCarty, 36 F.3d 1349 (5th Cir. 1994).

                                            2